        Case 6:20-cv-00957-ADA Document 35 Filed 09/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00957-ADA
                                           §
ONEPLUS TECHNOLOGY (SHENZHEN)              §
CO., LTD., ONEPLUS TECHNOLOGY
(SHENZHEN) CO., LTD., WSOU
INVESTMENTS LLC


                ORDER SETTING DISCOVERY
                              DISCOVERY HEARING


                                                                         set for
      IT IS HEREBY ORDERED that the above entitled and numbered case is set
DISCOVERY HEARING by Zoom
                       Zoom on Thursday, September 23, 2021 at 01:30 PM.

                               22nd day of September, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
